The house being informed that the member from Charlton was under an indictment and bond for seditious practices, a committee was appointed to examine into the fact, and also to consider the matter at large.1
The committee reported, that, in their opinion, any member, against whom an indictment may have been found for seditious practices, ought to be suspended from acting in the house, until the same shall have been determined; but, as appears by a memorandum on the report, the subject was ordered to subside.

 8 J. H. 32.